DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Please note that Examiner of record is currently Lela S. Williams whose telephone number is (571)270-1126.
Applicant’s amendment filed on December 17, 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below. However, the following action is made Non-Final.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed June 25, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states, “a frequency of about 10MHz to about 50MHz” and it is unclear if this frequency is in relation to both radio and microwave or just radio (claim 1 recites different frequency ranges for radio and microwave). Applicant is advised to consider language such as “wherein the high-frequency alternating electric field is radio frequency configured at a frequency of about 10MHz to about 50MHz.”
Claim 5 states a frequency of about 900MHz to about 1800MHz, and it is unclear if this frequency is in relation to both radio and microwave or just microwave (claim 1 recites different frequency ranges for radio and microwave). Applicant is advised to consider language such as “wherein the high-frequency alternating electric field is microwave frequency configured at a frequency of about 900MHz to about 1800MHz.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 10, 12-13, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavestro US 2016/0235109 in view of Lagunas-Solar et al. US 6638475.
Regarding claims 1, 2, 4, 5, 7 Cavestro teaches a method of disinfecting loose food products such as seeds and dry products [0001] by introducing the product into a radiation chamber via a conveyor belt and applying a high frequency alternating electric field to the product [0030]. Cavestro states the products are “subjected to electromagnetic radiation and/or to microwaves, progressively raising the temperature and humidity according to a determined temperature/humidity--time curve” [0066] and wherein the products are further subjected to/maintained with steam [0041, 0051] “in order to obtain the desired disinfestation, sanitization, pasteurisation, sterilisation effect to ensure that all infesting species and/or bacteria and/or 
Lagunas-Solar discloses a method for inhibiting pathogenic and spoilage activity in food product such as seeds and cereals (col. 11, lines 25-35) and teaches, “[f]or the RF method to be efficient in generating heat homogeneously throughout the mass of the host material, the RF frequency used must be highly penetrating and the host material's composition reasonably homogeneous. In order to achieve this condition with host material of different densities and slight different chemical compositions, the range of operating frequencies can be between 0.1 to 1,000 MHz” (col. 9, lines 55-65) and “[f]or insects and arachnids in all life cycles, a RF induced thermal level of 40-60.degree. C. results in instant or delayed mortality or disruption of reproductive activity. For microbes, RF induced thermal levels of 55-70.degree. C. results in greater than >4 log.sub.10 reduction levels (>99.99%). Lower thermal levels are also appropriate for lesser disinfection levels.” (col. 13, lines 25-30). Thus, based on the specific food product, it would have been within the skill level of one of ordinary skill in the art to determine optimum process parameters such residence time, temperature, and frequency needed to effectively disinfect the product.

The prior art does not expressly disclose disinfecting psyllium husk; however, the choice to disinfect psyllium husk by a known method used to disinfect agricultural commodities such as seeds and grains would have been obvious to one skilled in the art. It would have been obvious to one of ordinary skill in the art to substitute the seeds and grains of the prior art with psyllium husk for the predictable result of disinfecting the agricultural commodity (psyllium husk). Moreover, since Lagunas-Solar states the disclosed parameters are sufficient to maintain the sensory, functional, and marketing characteristics of the host materials or minimize potential effects (col. 10, lines 20-25), one would have been further motivated to apply the disinfecting process of the prior art to a variety of agricultural commodities, including psyllium husk. 
One of ordinary skill in the art would have reasonably expected the treated psyllium husk, if chosen as the agricultural commodity, to not comprise a pest infestation and that the swell volume of the treated psyllium husk is within 90% of the swell volume of untreated psyllium husk, given that the prior art teaches the claimed process parameters and further teaches killing insects and minimizing “potential effects” (Lagunas-Solar).
Regarding claim 3, modified Cavestro is applied to claim 1 as stated above. Lagunas-Solar further teaches wherein “the radio frequency field is configured at a power level such that the thermal energy causes only reversible changes in the host material” (Abstract) and provides one with a teaching of calculating power (col. 5, lines 15-30). Thus, absent a showing of criticality, it would have been obvious to one having ordinary skill in the art to configure the power to an optimal level for the desired product since it has been held that discovering an 
Regarding claims 10, 13, Cavestro teaches a method of disinfecting loose food products such as seeds and dry products [0001] by introducing the product into a radiation chamber via a conveyor belt and applying a high frequency alternating electric field to the product (radio or microwave) [0030]. Cavestro states the products are “subjected to electromagnetic radiation and/or to microwaves, progressively raising the temperature and humidity according to a determined temperature/humidity--time curve” [0066] and wherein the products are further subjected to/maintained with steam [0041, 0051] “in order to obtain the desired disinfestation, sanitization, pasteurisation, sterilisation effect to ensure that all infesting species and/or bacteria and/or microorganisms, etcetera, are killed because in the required cases it is indeed the extension for a certain period of time at the foreseen temperature and humidity conditions that ensures that 100% of the aforementioned infesting species, and/or bacteria, and/or microorganisms are killed.” [0052]. Cavestro teaches, “the electromagnetic radiations, the hot air and the steam synergically contribute to the treatment of the loose food products.” [0070]. Cavestro teaches the residence time, temperature, and level of radiating power are predetermined and depend on the type of product [0047-0049] but provides a teaching of a time ranging between 1 and 10 minutes and temperature between 50℃ and 120℃ [0048]. Cavestro does not expressly disclose the claimed frequency or power level. 
Lagunas-Solar discloses a method for inhibiting pathogenic and spoilage activity in food product such as seeds and cereals (col. 11, lines 25-35) and teaches, “[f]or the RF method to be efficient in generating heat homogeneously throughout the mass of the host material, the RF frequency used must be highly penetrating and the host material's composition reasonably 
Lagunas-Solar further teaches wherein “the radio frequency field is configured at a power level such that the thermal energy causes only reversible changes in the host material” (Abstract) and provides one with a teaching of calculating power (col. 5, lines 15-30). Thus, absent a showing of criticality, it would have been obvious to one having ordinary skill in the art to configure the power to an optimal level for the desired product since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to determine the power level for the purpose of not damaging the product. 
One of ordinary skill in the art would have been motivated to treat the food product of Cavestro with the processing parameters taught by Lagunas-Solar for the purpose of effectively killing insects and microbes, thereby obtaining a disinfected product.
The prior art does not expressly disclose disinfecting psyllium or removing the husk; however, the choice to disinfect psyllium husk by a known method used to disinfect agricultural commodities such as seeds, grains, dry goods, etc. would have been obvious to one skilled in the art. It would have been obvious to one of ordinary skill in the art to substitute the seeds, grains, dry goods, etc. of the prior art with psyllium husk for the predictable result of disinfecting the 
One of ordinary skill in the art would have reasonably expected the swell volume of the treated psyllium husk, if chosen as the agricultural commodity, to be within 90% of the swell volume of untreated psyllium husk, given that the prior art teaches the claimed process parameters. 
Regarding claim 12, claim 10 is applied as stated above. The prior art does not expressly disclose wherein the treated psyllium husk is forced at a throughput of about 50kg/hour to about 250kg /hour; however, it would have been within the skill level of one to determine the optimal throughput based on the amount of product to be treated and the capability of the apparatus. 
Regarding claims 15-18 and 20, Cavestro teaches a method of disinfecting loose food products such as seeds and dry products [0001] by introducing the product into a radiation chamber via a conveyor belt and applying a high frequency alternating electric field to the product (radio or microwave) [0030]. Cavestro states the products are “subjected to electromagnetic radiation and/or to microwaves, progressively raising the temperature and humidity according to a determined temperature/humidity--time curve” [0066] and wherein the products are further subjected to/maintained with steam [0041, 0051] “in order to obtain the desired disinfestation, sanitization, pasteurization, sterilization effect to ensure that all infesting species and/or bacteria and/or microorganisms, etcetera, are killed because in the required cases it is indeed the extension for a certain period of time at the foreseen temperature and humidity 
Lagunas-Solar discloses a method for inhibiting pathogenic and spoilage activity in food product such as seeds and cereals (col. 11, lines 25-35) and teaches wherein “the radio frequency field is configured at a power level such that the thermal energy causes only reversible changes in the host material” (Abstract) and provides one with a teaching of calculating power (col. 5, lines 15-30). Thus, absent a showing of criticality, it would have been obvious to one having ordinary skill in the art to configure the power to an optimal level for the desired product since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to determine the power level for the purpose of not damaging the product. 
Lagunas-Solar further teaches, [t]he method of the present invention is accomplished by placing a product between two parallel plate electrodes ("applicators"). The applicator of the present invention may be designed for a particular type of product and will allow treating the product with its final package (prior to shipment). The design considerations include both geometry of the product as well as the voltage capability of the applicator” (col. 9, lines 45-50) and that RF processing is achieved by “matching a specific product's geometry (i.e. host material 
One of ordinary skill in the art would have been motivated to treat the food product of Cavestro with the processing parameters taught by Lagunas-Solar for the purpose of effectively killing insects and microbes, thereby obtaining a disinfected product.
The prior art does not expressly disclose disinfecting psyllium husk; however, the choice to disinfect psyllium husk by a known method used to disinfect agricultural commodities such as 
One of ordinary skill in the art would have reasonably expected the swell volume of the treated psyllium husk, if chosen as the agricultural commodity, to be within 90% of the swell volume of untreated psyllium husk, given that the prior art teaches the claimed process parameters. 

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavestro US 2016/0235109 in view of Lagunas-Solar et al. US 6638475 and in further view of Lipoma US 3,889,009. 
Regarding claims 8 and 14, claims 1 and 10 are applied as stated above. The cited prior art does not expressly disclose cooling the treated psyllium husk to about 20℃ to about 48℃. 
Lipoma teaches a process for continuous electromagnetic sterilization of food wherein solid foods are sterilized by microwave and steam and then cooled to a desired temperature (col. 2, line 60-col. 3, line 25) to stop the product from cooking (col. 7, lines 5-25). Lipoma does not expressly disclose the claimed cooling temperature; however, it would have been within the skill level of one of ordinary skill in the art to determine the optimum cooling temperature needed for In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, discovering the optimum or workable cooling temperature of the treated psyllium husk involves only routine skill in the art.
One of ordinary skill in the art would have been motivated to cool the food product of modified Cavestro, as taught by Lipoma, to prevent the food from cooking and prevent bursting of packaging (Lipoma, col. 7, lines 5-25).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792